United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.V., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Dallas TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1557
Issued: May 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 21, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ hearing representative’s merit decision dated September 15, 2006 and Office decision
dated December 18, 2006 that she had forfeited her compensation benefits and that an
overpayment had been created. She also appealed a May 9, 2007 nonmerit decision. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit and nonmerit issues of
this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant forfeited her
entitlement to compensation from July 13, 2004 to August 27, 2005 because she knowingly
failed to report earnings from employment during this period; (2) whether appellant received an
overpayment of compensation in the amount of $18,031.15 during the period of the forfeiture;
(3) whether the Office properly found appellant was at fault in the creation of the overpayment
and, therefore, the overpayment was not subject to waiver; and (4) whether the Office properly
refused to reopen appellant’s case for further consideration of the merits of her claim pursuant to
5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case has previously been before the Board. On July 12, 2000 appellant, then a 39year-old clerk, sustained injury when a restbar collapsed while she was sitting on it. The Office
accepted appellant’s claim for lumbar strain and authorized appropriate compensation benefits.
By decision dated July 20, 2001, the Office terminated appellant’s wage-loss compensation
benefits. Appellant sought reconsideration before the Office, which denied modification on
September 25 and December 11, 2001 and March 13, 2002. In a decision dated May 6, 2003, the
Board reversed the July 20, 2001 termination finding that the Office had not submitted sufficient
medical evidence to meet its burden of proof to terminate appellant’s compensation benefits.1
The facts of the case are set forth in the Board’s prior decision and are adopted herein by
reference.
The Office entered appellant on the periodic rolls for a recurrence of total disability on
July 23, 2003. She completed an EN1032 form on July 12, 2004 and stated that she was selfemployed from January 1 to July 1, 2003 writing biblical study guides. Appellant stated that she
did not receive any pay. The EN1032 form advised appellant that she must report all
employment for which she received a salary, wages, income, sales commissions, piecework or
any payment of any kind, that she must report self-employment and that she must report any
such enterprise in which she worked. The forms requested that she report employment and
earnings for the 15 months prior to the completion of any given form. The Office advised
appellant on the EN1032 forms that she was obligated to immediately report any employment to
the Office and that fraudulently concealing or failing to report income could subject her to
criminal prosecution. On September 13, 2004 appellant returned to part-time work at the
employing establishment six hours a day. The Office reduced her compensation benefits to
reflect her actual earnings on September 28, 2004.
Appellant completed authorizations for earnings information from the Social Security
Administration for the period January 1, 2000 through December 31, 2004. On July 6, 2005 the
Office provided her with CA-1032 and EN1032 forms and requested that she complete these
forms within 30 days. The Office provided appellant with a second request to complete an
enclosed EN1032 form on August 26, 2005. The EN1032 form reiterated that she was to report
all employment and earnings for the 15 months prior to the completion of the form. Appellant
signed the Form EN1032 on August 27, 2005 and indicated that during the preceding 15-month
period covered by the form she worked only for the employing establishment and was not selfemployed or involved in any business enterprise. Following submission of the EN1032 form,
she provided the Office with the following statement dated September 20, 2005:
“After being sent a CA1032 for the period January 1, 2002 to December 31, 2004,
no extra income was earned during this period. However on May 9, 2005 my
sibling Barbara McGregor, asked a favor of me. She wanted me to sign up for a
directory phone book route that required an insured truck which she did not have.
After reviewing this with Internal Revenue Service we were assured if a 1099 was
filed to transfer the income, she would receive the earnings. This has been done.”
1

Docket No. 02-1373 (issued May 6, 2003).

2

Appellant telephoned the Office on September 27, 2005 to note that she allowed her
sister to use her name and identification number to set up a truck delivery route. She stated that
she did not receive any earnings from her sister’s business.
The employing establishment provided the Office with an Investigative Memorandum
dated October 11, 2005 which found that appellant failed to report earnings on her Form
EN1032. The postal inspectors stated that appellant had earnings from Directory Distributing
Association (DDA) during May 2005 in the amount of $748.93 and submitted pay records from
the company in support of this finding. David Schmitt, the manager of DDA, stated that
appellant was a contract employee who delivered four routes from May 24 through 30, 2005. He
stated that company policy required employees to deliver the routes themselves and not have
other people help them. Mr. Schmitt provided a record of the routes delivered by appellant and
the number of miles she claimed. When interviewed by the inspectors on September 23, 2005,
appellant stated that she did not have employment outside the employing establishment during
the period covered by the EN1032 form. She stated that she helped deliver some telephone
books with her sister in August 2005 for Product Development Corporation (PDC) and that she
gave the money that she earned from this enterprise to her sister. Appellant stated that she
“drove mostly” while delivering the telephone books and that her sister and nephew delivered the
books. She acknowledged that she completed the application, attended training and signed the
work agreement with PDC. However, appellant did not list this employment on the Form
EN1032 as her sister received all the money. She delivered 13 routes between August 24 and
September 10, 2005 for PDC earning $1,396.20. Appellant did not provide PDC with her social
security number, but instead utilized that of Cynthia Perry.
On December 20, 2005 the Office terminated appellant’s compensation and medical
benefits effective December 25, 2005. Appellant requested a review of the written record. By
decision dated April 18, 2006, an Office hearing representative affirmed the December 20, 2005
termination decision. The Board reviewed this decision on January 16, 20072 and found that the
Office properly terminated appellant’s compensation benefits effective December 25, 2005.3
The Board also found that appellant had not established any continuing employment-related
residuals or disability and that she had not established a consequential emotional condition due to
her July 12, 2000 employment injury. The facts of the case, as set out in this decision, are
incorporated herein by reference.
By decision dated April 6, 2006, the Office determined that appellant knowingly omitted
information regarding earnings on her August 2005 EN1032 form. The Office found that
appellant was employed by both DDA and PDC and delivered telephone books during the period
covered by the August 27, 2005 Form EN1032. The Office noted that appellant described her
work for these companies as “mostly driving the truck.” The Office found that, although
appellant provided her earnings from this employment to her sister, she did in fact work and had
earnings resulting from her efforts. The Office concluded that she had knowingly omitted
information about her outside earnings on the August 2005 EN1032 form based on her
2

Docket No. 06-1259 (issued January 16, 2007).

3

As the Office issued this decision on April 18, 2006, more than one year before appellant’s appeal to the Board
on May 21, 2007, the Board will not consider this issue on appeal. 20 C.F.R. § 501.3(d)(2).

3

misrepresentations in the September 2005 telephone call and letter to the Office. The Office
found that appellant forfeited her compensation benefits during the period of the Form EN1032
from July 13, 2004 through August 27, 2005 and that the benefits paid during this period must be
considered an overpayment.4
In a preliminary finding of April 6, 2006, the Office also determined that appellant had
received an overpayment of compensation in the amount of $18,031.15 for the period July 13,
2004 to August 27, 2005 as she knowingly omitted information about her outside employment
and earnings on the August 27, 2005 Form EN1032 thus forfeiting her compensation benefits for
the period covered by this form. The Office found that appellant was at fault in the creation of
the overpayment and that the overpayment was not subject to waiver. The Office allowed 30
days for appellant to request a prerecoupment hearing. In the accompanying memorandum, the
Office calculated that appellant received compensation in the amount of $2,293.27 from July 13
to August 7, 2004. The Office determined that she received $15,257.88 in compensation benefits
from August 8, 2004 to August 6, 2005. The Office calculated that appellant had received
$480.00 in compensation for the period August 7 to 27, 2005. Adding these sums, the Office
found a total overpayment of $18,031.15 for the period July 13, 2004 to August 27, 2005.
Appellant requested a prerecoupment hearing on April 8, 2006, which was held on
July 31, 2006. She stated:
“My sister didn’t have an insured truck and in order to do this route you would
have to have an insured truck and the name of the insurance on that truck…. [S]o
I went and signed up for her and let her use my truck and her and her sons did the
route. I had nothing to do with it as far as actually doing the work but it was in
my name and I knew I was on workman’s compensation….”
Appellant noted that the paycheck came in her name, but that she would cash the check and
transferred the money to her sister. She contended that the Internal Revenue Service (IRS)
allowed this income to be considered as that of her sister once appellant completed a form which
indicated that she had hired her sister. Appellant submitted a statement from her sister,
Ms. McGregor, noting that she received the income from delivering the telephone books and
reported this to the IRS. She also submitted a letter from the IRS stating that she had been
instructed to request that DDA submit a corrected Form 1099 stating that she did not earn the
money and another Form 1099 stating that Ms. McGregor had earned the money. Appellant also
submitted an overpayment recovery questionnaire.
By decision dated September 15, 2006, the hearing representative found that appellant
had forfeited her entitlement to compensation from July 13, 2004 to August 27, 2005. He noted
that appellant delivered the telephone books herself and was paid for this work. The hearing
representative also found that appellant “attempted to conceal her nonfederal employment by the
use of an assumed social security number.” He concluded that appellant knowingly failed to
report nonfederal earnings on the EN1032. The hearing representative reviewed appellant’s

4

Appellant’s previously Form EN1032 was dated July 12, 2004. Therefore, the August 27, 2005 EN1032 does
not include the entire 15-month period, instead reaching back only to July 12, 2004.

4

financial information and determined that recovery of the overpayment would be made by
monthly payments of $250.00.
In a letter dated October 26, 2006, appellant stated, “On October 25, 2006 it was
discovered that [DDA] in the amount of $603.00 and [PDC] in the amount of $1,396.20 was not
part of my 2004 or 2005 income so I did not withhold this information from my 1032.” She
submitted a May 5, 2006 1099 form indicating that she received nonemployee commissions in
the amount of $603.00.
By decision dated December 18, 2006, the Office reviewed the case on the merits and
found that the 1099 form did not establish that appellant did not have earnings during the period
covered by the August 27, 2005 EN1032.
Appellant requested reconsideration on April 24, 2007 and denied delivering telephone
books on May 24 through 30 and August 24 through September 10, 2005. She admitted that she
made a mistake in writing her sister’s social security number on her job application and, that at
the time, she was only receiving compensation for two hours a day and not working at the
employing establishment. Appellant stated that she was submitting a back-up withholding
warning from the IRS, a W-9 request for tax payer and a letter. The record contains partially
legible forms from the IRS indicating that she had listed her name and her sister’s identification
number on an account.
By decision dated May 9, 2007, the Office denied further reconsideration of the merits,
finding that she failed to submit relevant new evidence or advance legal contentions not
previously considered.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of the Federal Employees’ Compensation Act provides in pertinent part:
“The Secretary of Labor may require a partially disabled employee to report his
earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the time the Secretary specifies.... An employee who -- (1) fails to
make an affidavit or report when required; or (2) knowingly omits or understates
any part of his earnings; forfeits his right to compensation with respect to any
period for which the affidavit or report was required.”5 (Emphasis added.)
A claimant, however, can only be subjected to the forfeiture provision of 5 U.S.C. § 8106
if she “knowingly” failed to report employment or earnings. It is not enough to merely establish
that there were unreported earnings. The Board has recognized that forfeiture is a penalty, and,
as a penalty provision, it must be narrowly construed.6 The term “knowingly” is defined in the
regulations as “with knowledge, consciously, willfully or intentionally.”7
5

5 U.S.C. § 8106(b).

6

See Anthony A. Nobile, 44 ECAB 268, 271-72 (1992).

7

20 C.F.R. § 10.5(n).

5

ANALYSIS -- ISSUE 1
The Office determined that appellant forfeited her entitlement to compensation for the
period July 13, 2004 to August 27, 2005. She signed a Form EN1032 on August 27, 2005
covering this period. On this form, appellant indicated that she was not employed or selfemployed except at the employing establishment. The investigative memorandum submitted by
the employing establishment establishes that she sought and obtained employment with two
companies to deliver telephone books. Appellant worked for DDA delivering four routes from
May 24 to 30, 2005. She was required by company policy to deliver the route herself and had
earnings for delivering four routes. Appellant also worked for PDC between August 24 and
September 10, 2005 utilizing another social security number. In the interview with the postal
inspectors, she stated that she “mostly drove” while delivering the telephone books and that she
gave her earnings to her sister.
Appellant can be subject to the forfeiture provision of section 8106(b) only if she
“knowingly” failed to report earnings or employment. The Office has the burden of proof to
establish that a claimant did, either with knowledge, consciously, willfully or intentionally, fail
to report earnings from employment.8 In this case, appellant completed the August 27, 2005
EN1032 form which advised her that she must report both all employment and all earnings from
employment or self-employment. The EN1032 form clearly advised that she could be subject to
criminal prosecution for false or evasive answers or omissions. The evidence of record
documents appellant’s failure to report her work in May and August 2005, her use of another
social security number, her statement to investigators that she “mostly drove” while delivering
books, together with her signing of the certification clauses on the EN1032 forms, provide
persuasive evidence that she “knowingly” understated her earnings and self-employment.9 The
Office, therefore, properly found that appellant forfeited her compensation for the period July 13,
2004 to August 27, 2005.
LEGAL PRECEDENT -- ISSUE 2
Section 10.529 of the Office’s implementing regulation provides as follows:
“(a) If an employee knowingly omits or understates any earnings or work activity
in making a report, he or she shall forfeit the right to compensation with respect to
any period for which the report was required. A false or evasive statement,
omission, concealment or misrepresentation with respect to employment activity
or earnings in a report may also subject an employee to criminal prosecution.
“(b) Where the right to compensation is forfeited, [the Office] shall recover any
compensation already paid for the period of the forfeiture pursuant to 5 U.S.C.
[§] 8129 [recovery of overpayments] and other relevant statues.”10
8

20 C.F.R. § 10.5(n).

9

Harold F. Franklin, 57 ECAB 387 (2006).

10

20 C.F.R. § 10.529.

6

ANALYSIS -- ISSUE 2
As noted, Office regulations provide that it may declare an overpayment of compensation
for the period of a given forfeiture of compensation. If a claimant has any earnings during a
period covered by a Form EN1032 which she knowingly fails to report, she is not entitled to any
compensation for any portion of the period covered by the report, even though she may not have
had earnings during a portion of that period.11 The Office paid appellant compensation in the
amount of $18,031.15 from July 13, 2004 to August 27, 2005. The Office properly found that
appellant forfeited her entitlement to compensation during this period, because she failed to
report earnings from employment on her EN1032 form. Therefore, an overpayment of
compensation in the amount of $18,031.15 was created.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(b) of the Act12 provides: Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act of would be against equity and
good conscience.”
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from the Office are proper. The recipient must show good faith and exercise a high
degree of care in reporting events, which may affect entitlement to or the amount of benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).13
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.14
ANALYSIS -- ISSUE 3
The Office properly determined that appellant was at fault in the creation of the
overpayment because she failed to provide information which she knew or should have known to
be material on the EN1032 form dated August 27, 2005. The record establishes that she had
11

Louis P. McKenna, Jr., 46 ECAB 328 (1994).

12

5 U.S.C. § 8129(b).

13

20 C.F.R. § 10.433(a).

14

Id. § 10.433(b).

7

unreported self-employment and earnings during this period and knowingly failed to furnish this
material information to the Office. Appellant signed a certification clause EN1032 form which
advised her that she might be subject to civil, administrative or criminal penalties if she
knowingly made a false statement or misrepresentation or concealed a fact to obtain
compensation. By signing the form, she is deemed to have acknowledged her duty to fill out the
form properly, including the requirement to report any employment activities and income.
Appellant failed to furnish information which she knew or should have known to be material to
the Office. As she is not without fault in creating the overpayment, it is not subject to waiver.
The Board notes that it does not have jurisdiction to review the Office’s finding that the
overpayment would be recovered in payments of $250.00 a month. The Board’s jurisdiction is
limited to reviewing those cases where the Office seeks recovery from continuing compensation
under the Act.15
LEGAL PRECEDENT -- ISSUE 4
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,16 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.17 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.18
ANALYSIS -- ISSUE 4
Appellant requested reconsideration on April 24, 2007 and submitted a back-up
withholding warning from the IRS indicating that appellant’s name was on a form with her
sister’s taxpayer identification number. This form is not relevant to the issue of whether
appellant had earnings from self-employment during the period covered by the Form EN1032.
Appellant was employed by DDA in May 2005 and PDC in August 2005 to deliver telephone
books and received earnings from the companies for the delivery of telephone books. She
contended that she transferred this money to her sister and that her sister reported this as income.
However, appellant’s contribution to her sister’s income does not diminish the fact that the
income was derived from her earnings from self-employment which she failed to report on the
EN1032.
Appellant also submitted a statement dated April 24, 2007 denying that she worked at the
employing establishment six hours a day in May and August 2005. This statement is not
15

Judith A. Cariddo, 55 ECAB 348, 353 (2004).

16

5 U.S.C. §§ 8101-8193, § 8128(a).

17

20 C.F.R. § 10.606(b)(2).

18

20 C.F.R. § 10.608(b).

8

relevant. The forfeiture statues and regulations do not require that an employee be actively
working at the employing establishment before other self-employment must be reported. Even if
the hearing representative misstated that appellant was working at the employing establishment
on the same dates as she was employed by DDA and PDC, it has no bearing on the issue of
whether she had unreported earnings from employment during the period covered by the
August 27, 2005 EN1032 form.
Appellant failed to submit relevant new evidence or argument establishing that she was
not employed and had no earnings in the private sector during the period covered by the
August 27, 2005 EN1032 form. The Office properly declined to reopen her claim for
reconsideration of the merits.
CONCLUSION
The Board finds that appellant forfeited her entitlement to compensation for the period
July 13, 2004 to August 27, 2005, that she received an overpayment in the amount of $18,031.15
for this period, for which she was at fault, and that therefore the overpayment was not subject to
waiver. The Board further finds that the Office properly declined to reopen appellant’s claim for
consideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 9, 2007, December 18 and September 15, 2006 are affirmed.
Issued: May 19, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

